August 29, 2008


Mr. Brian Edward Staley
Hull & Associates, P.C.
6200 Savoy,  Suite 440
Houston, TX 77036
Mr. Kenneth F. Weaver
131 Parkhaven Dr.
Waco, TX 76712

RE:   Case Number:  07-0682
      Court of Appeals Number:  10-06-00207-CV
      Trial Court Number:  20051532CV2

Style:      UNIFUND CCR PARTNERS
      v.
      KENNETH F. WEAVER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. J. A. (Andy)    |
|   |Harwell             |
|   |Ms. Sharri Roessler |